DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 14, 2022 has been entered.
 
Response to Arguments
	Applicant’s arguments submitted November 14, 2022 have been fully considered but are not persuasive. 
	Applicant presents the preliminary argument (concerning claim 1) that motor 200 of Ma ‘890 is not used to control articulation of an end effector of the surgical instrument. While this may be true of motor 200, Ma ‘890 also teaches articular motor 132 which is used to control the articulation of the end effector of the surgical instrument, which is controlled by controller 400 as explained in Para. 36 of Ma ‘890. As such, Applicant’s argument concerning motor 200 is not relevant to the rejection of claim 1.
	Applicant’s primary argument is that in the proposed combination of Ma ‘890 with Mah ‘494, the control of the motor 422 in Mah ‘494 is “not speed control.” The Examiner respectfully disagrees. The control circuit in Mah ‘494 is used to activate motor driver 421 to power vibrator motor 422. This necessarily requires that motor 422 is being driven between at least on and off states which clearly do not have the same motor speed. In other words, a circuit which activates a motor is necessarily controlling a speed of that motor. Moreover, Applicant’s emphasis on the fact that Mah ‘494 is used for tactile feedback is not persuasive because the motor control circuit itself is simply providing a control signal to the motor; the eventual type of use of that motor isn’t necessarily dictated by the control circuit, nor is the control circuit design necessarily dictated by the purpose of the motor. Rather, the control circuit design simply provides a way (via arranging several circuit components, in the case of Mah ‘494 including multiple logic gates and a monostable multivibrator) to convert certain desired input signals (e.g. one or more sensors providing a desired value) into a drive signal for the motor, which would be equally applicable to a variety of input signal types and to a variety of motor types and uses. In other words, one skilled in the art would realize that advancement or innovations in the control circuitry used for feedback control of a motor for one purpose (e.g. for providing tactile feedback as in Mah ‘494) could similarly apply to control circuitry used for feedback control of a motor used for other applications (e.g. to adjust the angle of an instrument as in Ma ‘890).
	Concerning claim 33, Applicant’s arguments are moot because the claim has been withdrawn due to election by original presentation as discussed below.

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action. Please see MPEP 2004, which in part provides guidance as follows:
It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance.  See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff ’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974).  But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).
	
Election/Restrictions
Newly submitted/amended claim 33 is directed to an invention/species that is independent or distinct from the invention originally claimed for the following reasons: claim 33 requires “wherein the sensed parameter comprises a user of the surgical instrument actuating the sensing device,” which amounts to an independent and distinct invention and/or species from the previously elected and examined invention and/or species of “the sensed parameter comprises a sensed position of the end effector relative to a longitudinal axis of a shaft of the end effector” (see e.g. claim 7). 
Searching the different inventions/species would require, at a minimum, employing different search queries to evaluate the patentability of the unique limitations recited in one invention/species and not in the other(s). This constitutes a different field of search for the invention(s)/species, and thus establishes a serious search burden. See MPEP § 808.02.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 33 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 7-8, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0036890 A1 to Ma (hereinafter “Ma”) in view of US 9,114,494 to Mah (hereinafter “Mah”).
Regarding Claims 1, 5 and 7, Ma teaches:
A surgical instrument (see e.g. “surgical instruments” in the title), comprising: 
an electric motor (132; also see Para. 36); and 
a control circuit (see “controller 400” in Para. 36), wherein the control circuit is configured to alter a rate of action of a function of the surgical instrument by controlling a speed of rotation of the electric motor based on a sensed parameter (see Para. 36: “The sensors detect various operating parameters of the instrument 10 (e.g., linear speed, rotation speed, articulation position, temperature, battery charge, and the like), which are then reported to the controller 400. The controller 400 may then respond accordingly to the measured operating parameters (e.g., adjust the speed of the motor 200, control articulation angle, shut-off the power supply, report error conditions, etc.).”), wherein the function of the surgical instrument comprises an articulation of an end effector of the surgical instrument (see Para. 36: “The controller 400 may then respond accordingly to the measured operating parameters (e.g., adjust the speed of the motor 200, control articulation angle, shut-off the power supply, report error conditions, etc.).”).

Ma fails to teach that the control circuit comprises “a plurality of logic gates; and a monostable multivibrator connected to a first one of the logic gates.” Another reference, Mah, is in the same field of endeavor of handheld motor instruments and/or is reasonably pertinent to the problem of how to control a motor using a hardware circuit, and specifically teaches an electric motor (422; FIG. 9); and a control circuit (see FIG. 9 generally which is a circuit diagram), comprising: a plurality of logic gates (e.g. AND gate 330; see also Col. 12 l. 10-12: “uses additional combinatorial logic not shown”); and a (retriggerable) monostable multivibrator (331) connected to a first one of the logic gates (see FIG. 9; 331 connected to 330), wherein the control circuit is configured to alter a rate of action of a function of the surgical instrument by controlling a speed of rotation of the electric motor based on a sensed parameter (see “The monostable multivibrator 331 activates an audible alerting device or audible alert 420 and a motor driver 421. The motor driver 421 powers a vibrator motor 422. The vibrator motor 422 forms part of a mechanical vibration alerting device or mechanical vibrator” in Col. 6 l. 33-38; additionally see Col. 10 l. 48 through Col. 11, l. 3, and Col. 8 l. 60 through Col. 9 l. 17, and Col. 11 l. 50-53; as noted in the cited portions and seen in e.g. FIGS. 7-9, the monostable multivibrator is activated based on multiple sensed parameters from accelerometers and distance sensors). Accordingly, it would have been obvious to one of ordinary skill in the art as of the effective filing date of Applicant’s invention to modify Ma to incorporate a plurality of logic gates and a monostable multivibrator connected to a first one of the logic gates, as taught in Mah, because this would achieve Ma’s stated purpose using a known configuration of basic circuitry components and/or doing so would require only combining well known prior art circuit elements in such a way that they retain their original functionalities, and thus the results of such a combination would be predictable.

Regarding Claim 2, Mah teaches an AND gate which was incorporated into Ma in the rejection of claim 1 above.

Regarding Claim 3, Mah teaches a retriggerable monostable multivibrator (see e.g. “retriggerable monostable multivibrator 331” in Col. 6 line 32 of Mah) which was incorporated into Ma in the rejection of claim 1 above.

Regarding Claim 8, see switches 203 and/or 303 in FIGS. 7-8 of Mah. In view of the obviousness of combining Ma and Mah in the rejection of claim 1 above, it would have been further obvious to one of ordinary skill in the art as of the effective filing date of Applicant’s invention to also incorporate these other elements of Mah’s circuit design in order to replicate their function in Ma (and to therefore achieve a fully functional motor control circuit). 

	Regarding Claim 11, see “sensors” discussed in Para. 36 of Ma.
Additionally/alternatively, see accelerometers and/or distance sensors in FIGS. 7-8 of Mah. Given that Ma’s motor control is specifically taught to be based on sensed motor speed and other sensed parameters (see Ma, para. 36), it logically follows that in combining Ma and Mah, the one or more sensors of Ma would be inputs to the circuit, similar to how Mah uses the accelerometers and/or distance sensors in FIGS. 7-8 as inputs.

	Regarding Claim 12, see “controller 400” discussed in Para. 36 of Ma.
Additionally/alternatively, see motor driver 421 in FIG. 9 of Mah. In view of the obviousness of combining Ma and Mah in the rejection of claim 1 above, it would have been further obvious to one of ordinary skill in the art as of the effective filing date of Applicant’s invention to also incorporate these other elements of Mah’s circuit design in order to replicate their function in Ma (and to therefore achieve a fully functional motor control circuit).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Mah as applied to claim 5 above, and further in view of US 2015/0202014 A1 to Kim et al. (hereinafter “Kim”) and/or US 2011/0155781 A1 to Swensgard et al. (hereinafter “Swensgard”).
Regarding Claim 6, Ma in view of Mah renders obvious claim 5 as discussed above, but fails to specifically teach “wherein the speed of the articulation is slowed as the end effector passes through a zone defined around a centered state of a shaft of the surgical instrument;”
Kim teaches an analogous surgical tool controlling system in which different zones can be defined which can each correspond to different motor control speeds for the tool (see Para. 60). Additionally, Swensgard, is in the same field of endeavor of handheld surgical instruments, and teaches a similar motor control system in the speed of the control of a tool is slowed as the end effector passes through a zone defined around a centered state of a shaft of the surgical instrument (see Para. [0035], particularly the following portion: “The cutting instrument position input 122 may indicate the position of the cutting instrument 34 in the end effector 12 in the course of the cutting stroke. The controller 108 may use this input to determine the position of cutting instrument 34 in the cutting stroke, such as whether the cutting instrument 34 is near or at the end of the cutting stroke. As the cutting instrument 34 approaches the end of the cutting stroke, the controller 108 may reduce the rotation rate of the motor 104, and may reverse the rotation of the motor 104 when the cutting instrument 34 reaches the end of the cutting stroke. The controller 108 may also reduce the rate of rotation of the motor 104 when the cutting instrument is close to its initial, home position at the proximate end of the end effector 12 when the cutting instrument is retracted, and may stop the motor 104 when the cutting instrument is fully retracted”). Taking these teachings together with Para. 36 of Ma, it would have been obvious to one of ordinary skill in the art as of the effective filing date of Applicant’s invention to modify Ma in view of Mah to define one or more different zones for higher and/or lower speeds of the tool, as seen in Kim and/or Swensgard, because doing so would advantageously provide more precise position-based control of the tool which would enhance the safety and usefulness of the overall procedure.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Mah as applied to claim 1 above, and further in view of US Patent No. 5,552,685 to Young et al. (hereinafter “Young”) and US Patent No. 3,915,271 to Harper (hereinafter “Harper”) and US Patent No. 5,010,341 to Huntley et al. (hereinafter “Huntley”). 
Regarding Claims 9-10, Ma in view of Mah renders obvious claim 1 as discussed above, but fails to specifically teach an asynchronous/ripple counter connected to the monostable multivibrator. 
However, these types of counters were extremely well known and used in conventional related circuit designs. For instance, Young is in the same field of circuitry for motor speed control (see, e.g., the title) and teaches the use of a ripple counter (410). Harper is reasonably pertinent to the problem of achieving motor control using hardware circuitry, and specifically teaches a motor control circuit including ripple counters (30, 34) connected to a monostable multivibrator (46; see FIG. 1). Finally, the Examiner previously took official notice that ripple counters have been well known and conventional circuitry elements for at least several decades, and the prior art ranging across a wide variety of technologies is replete with examples of circuits having ripple counters in addition to monostable multivibrators; Applicant' s reply did not traverse the Examiner's assertion of official notice; therefore, the facts under official notice are now taken to be admitted prior art. See MPEP § 2144.03(C) (“If applicant does not traverse the examiner' s assertion of official notice or applicant' s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner' s assertion of official notice or that the traverse was inadequate.”).
Accordingly, it would have been obvious to one of ordinary skill in the art as of the effective filing date of Applicant’s invention to modify Ma in view of Mah to further include an asynchronous/ripple counter connected to the monostable multivibrator because it was a well-known and conventional circuit element, and the modification would amount to simply combining well known prior art circuity elements together in such a way that those elements perform the same function as they do individually/separately, and as a result, the results of that combination would be fully predictable to one skilled in the art.

Claims 22-25, 27-28 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Mah in view of US 2016/0354162 A1 to Yen et al. (hereinafter “Yen”).
Regarding Claims 22, 25 and 27, Ma teaches:
A surgical instrument (see e.g. “surgical instruments” in the title), comprising: 
An end effector (see Para. 36 and FIG. 1)
an electric motor (132; also see Para. 36); and 
a control circuit (see “controller 400” in Para. 36), wherein the control circuit is configured to alter a rate of action of a function of the surgical instrument by controlling a speed of rotation of the electric motor based on a sensed parameter (see Para. 36: “The sensors detect various operating parameters of the instrument 10 (e.g., linear speed, rotation speed, articulation position, temperature, battery charge, and the like), which are then reported to the controller 400. The controller 400 may then respond accordingly to the measured operating parameters (e.g., adjust the speed of the motor 200, control articulation angle, shut-off the power supply, report error conditions, etc.).”), wherein the function of the surgical instrument comprises a rotation of an end effector of the surgical instrument (see Para. 36: “The controller 400 may then respond accordingly to the measured operating parameters (e.g., adjust the speed of the motor 200, control articulation angle, shut-off the power supply, report error conditions, etc.).”).

Ma fails to teach that the control circuit comprises “a plurality of logic gates; and a monostable multivibrator connected to a first one of the logic gates.” Another reference, Mah, is in the same field of endeavor of handheld motor instruments and/or is reasonably pertinent to the problem of how to control a motor using a hardware circuit, and specifically teaches an electric motor (422; FIG. 9); and a control circuit (see FIG. 9 generally which is a circuit diagram), comprising: a plurality of logic gates (e.g. AND gate 330; see also Col. 12 l. 10-12: “uses additional combinatorial logic not shown”); and a (retriggerable) monostable multivibrator (331) connected to a first one of the logic gates (see FIG. 9; 331 connected to 330), wherein the control circuit is configured to alter a rate of action of a function of the surgical instrument by controlling a speed of rotation of the electric motor based on a sensed parameter (see “The monostable multivibrator 331 activates an audible alerting device or audible alert 420 and a motor driver 421. The motor driver 421 powers a vibrator motor 422. The vibrator motor 422 forms part of a mechanical vibration alerting device or mechanical vibrator” in Col. 6 l. 33-38; additionally see Col. 10 l. 48 through Col. 11, l. 3, and Col. 8 l. 60 through Col. 9 l. 17, and Col. 11 l. 50-53; as noted in the cited portions and seen in e.g. FIGS. 7-9, the monostable multivibrator is activated based on multiple sensed parameters from accelerometers and distance sensors). Accordingly, it would have been obvious to one of ordinary skill in the art as of the effective filing date of Applicant’s invention to modify Ma to incorporate a plurality of logic gates and a monostable multivibrator connected to a first one of the logic gates, as taught in Mah, because this would achieve Ma’s stated purpose using a known configuration of basic circuitry components and/or doing so would require only combining well known prior art circuit elements in such a way that they retain their original functionalities, and thus the results of such a combination would be predictable.
	
	The Examiner further acknowledges that in Para. 36 of Ma, there isn’t an explicit teaching of controlling rotation of the end effector (although it is at least heavily implied, given that the end effector is rotatable and given that Para. 36 states that any of the controllable parameters can be adjusted by the controller). In the interest of being thorough, attention is directed to Yen which teaches that rotation of  a surgical instrument can be controlled based on sensed parameters (see Paras. 34-35). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Ma in view of Mah to incorporate control of the rotation speed of the end effector based on sensed parameters, as seen in Yen, because doing so would enhance the precision of the system. 

Regarding Claim 23, Mah teaches an AND gate which was incorporated into Ma in the rejection of claim 1 above.

Regarding Claim 24, Mah teaches a retriggerable monostable multivibrator (see e.g. “retriggerable monostable multivibrator 331” in Col. 6 line 32 of Mah) which was incorporated into Ma in the rejection of claim 1 above.

Regarding Claim 28, see switches 203 and/or 303 in FIGS. 7-8 of Mah. In view of the obviousness of combining Ma and Mah in the rejection of claim 1 above, it would have been further obvious to one of ordinary skill in the art as of the effective filing date of Applicant’s invention to also incorporate these other elements of Mah’s circuit design in order to replicate their function in Ma (and to therefore achieve a fully functional motor control circuit). 

	Regarding Claim 31, see “sensors” discussed in Para. 36 of Ma.
Additionally/alternatively, see accelerometers and/or distance sensors in FIGS. 7-8 of Mah. Given that Ma’s motor control is specifically taught to be based on sensed motor speed and other sensed parameters (see Ma, para. 36), it logically follows that in combining Ma and Mah, the one or more sensors of Ma would be inputs to the circuit, similar to how Mah uses the accelerometers and/or distance sensors in FIGS. 7-8 as inputs.

	Regarding Claim 32, see “controller 400” discussed in Para. 36 of Ma.
Additionally/alternatively, see motor driver 421 in FIG. 9 of Mah. In view of the obviousness of combining Ma and Mah in the rejection of claim 1 above, it would have been further obvious to one of ordinary skill in the art as of the effective filing date of Applicant’s invention to also incorporate these other elements of Mah’s circuit design in order to replicate their function in Ma (and to therefore achieve a fully functional motor control circuit).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Mah and Yen as applied to claim 25 above, and further in view of Kim and/or Swensgard.
Regarding Claim 26, Ma in view of Mah and Yen renders obvious claim 25 as discussed above, but fails to specifically teach “wherein the speed of the articulation is slowed as the end effector passes through a zone defined around a centered state of a shaft of the surgical instrument;”
Kim teaches an analogous surgical tool controlling system in which different zones can be defined which can each correspond to different motor control speeds for the tool (see Para. 60). Additionally, Swensgard, is in the same field of endeavor of handheld surgical instruments, and teaches a similar motor control system in the speed of the control of a tool is slowed as the end effector passes through a zone defined around a centered state of a shaft of the surgical instrument (see Para. [0035], particularly the following portion: “The cutting instrument position input 122 may indicate the position of the cutting instrument 34 in the end effector 12 in the course of the cutting stroke. The controller 108 may use this input to determine the position of cutting instrument 34 in the cutting stroke, such as whether the cutting instrument 34 is near or at the end of the cutting stroke. As the cutting instrument 34 approaches the end of the cutting stroke, the controller 108 may reduce the rotation rate of the motor 104, and may reverse the rotation of the motor 104 when the cutting instrument 34 reaches the end of the cutting stroke. The controller 108 may also reduce the rate of rotation of the motor 104 when the cutting instrument is close to its initial, home position at the proximate end of the end effector 12 when the cutting instrument is retracted, and may stop the motor 104 when the cutting instrument is fully retracted”). Taking these teachings together with Para. 36 of Ma, it would have been obvious to one of ordinary skill in the art as of the effective filing date of Applicant’s invention to modify Ma in view of Mah and Yen to define one or more different zones for higher and/or lower speeds of the tool, as seen in Kim and/or Swensgard, because doing so would advantageously provide more precise position-based control of the tool which would enhance the safety and usefulness of the overall procedure.

Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Mah in view of Yen as applied to claim 22 above, and further in view of Young and Harper and Huntley. 
Regarding Claims 29-30, Ma in view of Mah renders obvious claim 22 as discussed above, but fails to specifically teach an asynchronous/ripple counter connected to the monostable multivibrator. 
However, these types of counters were extremely well known and used in conventional related circuit designs. For instance, Young is in the same field of circuitry for motor speed control (see, e.g., the title) and teaches the use of a ripple counter (410). Harper is reasonably pertinent to the problem of achieving motor control using hardware circuitry, and specifically teaches a motor control circuit including ripple counters (30, 34) connected to a monostable multivibrator (46; see FIG. 1). Finally, the Examiner previously took official notice that ripple counters have been well known and conventional circuitry elements for at least several decades, and the prior art ranging across a wide variety of technologies is replete with examples of circuits having ripple counters in addition to monostable multivibrators; Applicant' s reply did not traverse the Examiner's assertion of official notice; therefore, the facts under official notice are now taken to be admitted prior art. See MPEP § 2144.03(C) (“If applicant does not traverse the examiner' s assertion of official notice or applicant' s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner' s assertion of official notice or that the traverse was inadequate.”).
Accordingly, it would have been obvious to one of ordinary skill in the art as of the effective filing date of Applicant’s invention to modify Ma in view of Mah and Yen to further include an asynchronous/ripple counter connected to the monostable multivibrator because it was a well-known and conventional circuit element, and the modification would amount to simply combining well known prior art circuity elements together in such a way that those elements perform the same function as they do individually/separately, and as a result, the results of that combination would be fully predictable to one skilled in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ichiyanagi ‘362: see claims 1, 7, 8, 15;
Duerr ‘457: see FIG. 2a, one-shots 35,36 and AND-gates 33,34;
Steffen ‘121: See Col. 6 lines 22-45: “A retrigerable [sic] monostable gate circuit 45 applies an input signal to a pair of AND gates 41 and 42 to allow transfer of the signal developed by flip-flop circuit 40 to a motor drive circuit 43. The Q output of the flip-flop circuit 40 activates the motor drive in such a manner as to rotate the motor in the direction to increase the rate at which seeds are dispensed. On the other hand, the Q output of the flip-flop circuit 40 is arranged to energize the motor to decrease the rate”;
Trees ‘825: considered to be evidence of the state of the prior art but not particularly relevant at this time; see title,abstract;
Greenwell ‘649; see title and one-shots 102,183 and NAND gates 64,66,68;
Milligan ‘812: see FIG. 1; detectors 30 and 40 include retriggerable monostable (one-shot) multivibrators, the outputs of which are adjusted to represent particular periods with respect to the desired motor speed;
Coppa ‘545: see “motor control” in title and retriggerable one-shot 36;
Lander ‘118: see “control for step motors” in title and retriggerable monostable multivibrator RM1;
Roos ‘227: see FIG. 1; a monostable latch (9) linked to a set (10) of logic gates, the output of which delivers the signal S;
Goles ‘730; see multivibrator circuit 33 and gates 36,37;
Jalbout ‘929: see FIG. 11.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R DOWNEY whose telephone number is (571)270-7247. The examiner can normally be reached Monday-Friday 8:30am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571)-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN R DOWNEY/Primary Examiner, Art Unit 3792